FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM REPORT ON CONSOLIDATED FINANCIAL STATEMENTS Board of Directors and Shareholders of Frontier Financial Corporation We have audited the accompanying consolidated balance sheets of Frontier Financial Corporation and subsidiary as of December31, 2009 and 2008, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the three years in the period ended December31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Frontier Financial Corporation and subsidiary at December31, 2009 and 2008, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December31, 2009, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s operating losses, its deteriorating capital position, and its Stipulation and Consent to the Issuance of an Order to Cease and Desist with the Federal Deposit Insurance Corporation and Washington State Department of Financial Institutions, raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 2 to the consolidated financial statements. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Frontier Financial Corporation and subsidiary’s internal control over financial reporting as of December31, 2009, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 31, 2010 expressed an adverse opinion thereon. /s/ Moss Adams LLP Everett, Washington March 31, 2010 REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (continued) REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Board of Directors and Shareholders of Frontier Financial Corporation We have audited Frontier Financial Corporation and subsidiary’s internal control over financial reporting as of December31, 2009, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Frontier Financial Corporation and subsidiary’s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Report on Management’s Assessment of Internal Control over Financial Reporting. Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. Management identified and included in its assessment the following material weaknesses: (1) management has not sufficiently adapted it’s policies and procedures for the identification, monitoring and evaluation of impaired loans and for the timely revision to management’s approach for assessing credit risk inherent in the Company’s loan portfolio to reflect changes in the economic environment and (2) management has not adapted its policies and procedures for monitoring and approving of disbursements, capitalizing of costs and reconciling of accounts for specific other real estate owned. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Frontier Financial Corporation and subsidiary as of December31, 2009 and 2008 and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the three years in the period ended December31, 2009, and our report dated March 31, 2010 expressed an unqualified opinion on those consolidated financial statements.Our report contains an explanatory paragraph that states the Company’s operating losses, it’s deteriorating capital position, and its Stipulation and Consent to the Issuance of an Order to Cease and Desist with the Federal Deposit Insurance Corporation and Washington State Department of Financial Institutions, raise substantial doubt about its ability to continue as a going concern.The material weaknesses described above were considered in determining the nature, timing and extent of audit tests applied in our audit of the 2009 financial statements and this report does not affect our report thereon. In our opinion, because of the affect of the aforementioned material weaknesses on the achievement of the objectives of the control criteria, the Company has not maintained effective internal control over financial reporting as of December31, 2009, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission. /s/ Moss Adams LLP Everett, Washington March 31, 2010 FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEET (In thousands, except for number of shares) December 31, ASSETS Cash and due from banks $ $ Federal funds sold Securities Available for sale, at fair value Held to maturity (fair value $2,024 and $3,340) Total securities Loans held for resale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Intangible assets Federal Home Loan Bank (FHLB) stock Bank owned life insurance (BOLI) Other real estate owned Other assets Total assets $ $ LIABILITIES Deposits Noninterest bearing $ $ Interest bearing Total deposits Federal funds purchased and securities sold under agreements to repurchase Federal Home Loan Bank advances Junior subordinated debentures Other liabilities Total liabilities Commitments and Contingent Liabilities (Note 18) SHAREHOLDERS' EQUITY Preferred stock, no par value; 10,000,000 shares authorized - - Common stock, no par value; 10,000,000 shares authorized; 4,725,076 and 4,709,510 shares issued and outstanding in 2009 and 2008, respectively Retained earnings (accumulated deficit) ) Accumulated other comprehensive income (loss), net of tax ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. -1- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except for number of shares and per share amounts) For the Year Ended December 31, INTEREST INCOME Interest and fees on loans $ $ $ Interest on federal funds sold Interest on investments Taxable Exempt from federal income tax Total interest income INTEREST EXPENSE Interest on deposits Interest on FHLB advances Interest on federal funds purchased and securities sold under agreements to repurchase Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income (loss) after provision for loan losses ) NONINTEREST INCOME Other-than-temporary impairment loss on securities ) ) - Net gain (loss) on sale of securities ) ) Gain on sale of secondary mortgage loans Gain on sale of premises and equipment 30 24 Net gain (loss) on other real estate owned ) 97 - Service charges on deposit accounts Other noninterest income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense State business taxes FHLB prepayment penalty - - Federal Deposit Insurance Corporation (FDIC) assessments Other noninterest expense Goodwill impairment - - Total noninterest expense INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAX ) ) PROVISION (BENEFIT) FOR INCOME TAX ) ) NET INCOME (LOSS) $ ) $ ) $ Weighted average number of shares outstanding for the period Basic earnings (loss) per share $ ) $ ) $ Weighted average number of diluted shares outstanding for the period Diluted earnings (loss) per share $ ) $ ) $ The accompanying notes are an integral part of these financial statements. -2- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (In thousands, except number of shares and per share amounts) Retained Accumulated Earnings Other Common Stock Comprehensive (Accumulated Comprehensive Shares (1) Amount Income (Loss) Deficit) Income (Loss) Total Balance, December 31, 2006 Comprehensive Income: Net income - - $ - Other comprehensive income (loss), Unrealized loss on available for sale securities, net of tax ($699) - - ) - ) ) Total comprehensive income $ Stock-based compensation - - - Issuances of common stock under stock plans - Stock options exercised - - Tax benefit from stock options - - - Stock issued in connection with merger - - Fractional shares -merger - - (1
